Citation Nr: 0000525	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-32 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for epididymitis 
claimed as prostate cancer, including as a result of exposure 
to herbicides.

2.  Entitlement to service connection for acute and subacute 
peripheral neuropathy, including as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Assistant Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) which denied service connection for 
epididymitis claimed as prostate cancer and for acute and 
subacute peripheral neuropathy, both including as a result of 
exposure to herbicides.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has epididymitis or prostate cancer.

2.  There is no competent medical evidence that the veteran 
currently has acute or subacute peripheral neuropathy.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
epididymitis, prostate cancer and acute and subacute 
peripheral neuropathy are not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for epididymitis claimed as prostate cancer and 
for acute and subacute peripheral neuropathy.  The veteran 
further avers that he developed these disorders as a result 
of his exposure to herbicides during his period of active 
duty in Vietnam.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question for the Board, however, 
is whether the veteran presents a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition to the foregoing, service connection may be 
granted for a disease diagnosed after service discharge when 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of a current disability and a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In regard to the veteran's claim concerning Agent Orange 
exposure, a specifically listed chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents (listed disease) is 
considered incurred in service under specified circumstances 
notwithstanding a lack of evidence of such disease during 
service.  38 C.F.R. § 3.309 (1999).  A veteran who served in 
active duty in the Republic of Vietnam during the Vietnam era 
and who has a listed disease is presumed to have in-service 
exposure to an herbicide agent absent evidence to the 
contrary.  38 C.F.R. § 3.309(e).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1999).

The listed diseases subject to these provisions are as 
follows: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  A listed 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and a disorder other than one for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  Therefore, no disorder other than a listed 
disease is considered chronic for purposes of these 
provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 
1991); 38 C.F.R. § 3.307(a).  However, the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran's service personnel records disclose that during 
his period of active duty he served a year long tour of duty 
in Vietnam.  There are no service medical records associated 
with the claims file showing that the veteran sought or 
received treatment for or was diagnosed with epididymitis, 
prostate cancer or acute and subacute peripheral neuropathy.

The claims file is replete with a very large body of medical 
documentation including private and VA reports of 
examinations, treatment and evaluations from the time of his 
separation from service to May 1997.  However, all of these 
records pertain to disorders other than those at issue here 
and none includes evidence of a diagnosis for epididymitis, 
prostate cancer or acute and subacute peripheral neuropathy 
or to another listed disease.  A February 1990 Social 
Security Administration (SSA) Disability Determination and 
Transmittal record documents the SSA's determination that the 
veteran was disabled primarily due to chronic hidradenitis 
and secondarily due to multi-substance abuse.  Neither of 
these disorders is a listed disease.

The claims file does include some documentation pertaining to 
the veteran's possible exposure to the herbicide Agent 
Orange.  Several medical records, including VA treatment 
records from August and October 1989 and a November 1989 
report of a private examination, cite a history of possible 
Agent Orange exposure.  The source of the history is not 
clear from these records.  However, these records do not link 
possible Agent Orange exposure to epididymitis, prostate 
cancer or acute and subacute peripheral neuropathy, or to 
another listed disease.  In addition, an April 1990 letter 
from an organization identified as the Agent Orange 
Administration informed the veteran of his eligibility for an 
Agent Orange Veteran Payment Program.  But there is no 
evidence of the criteria used to determine this status and no 
mention of epididymitis, prostate cancer or acute and 
subacute peripheral neuropathy or of another listed disease.

The veteran underwent VA examinations in May 1997, the 
reports of which clearly state that his prostate was normal, 
that there was no evidence of peripheral neuropathy, and that 
there were no current symptoms of what might have been an 
episode of purulent epididymitis.

Beyond the veteran's own statements, there is no competent 
medical evidence that the veteran currently has epididymitis, 
prostate cancer or acute and subacute peripheral neuropathy.  
However, the veteran is a lay person with no medical training 
or expertise so his statements alone cannot constitute 
competent evidence of the claimed disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Inasmuch as the record is devoid of competent medical 
evidence establishing that the veteran currently has 
epididymitis, prostate cancer or acute and subacute 
peripheral neuropathy, the veteran's claim for service 
connection for those disorders is implausible and must be 
denied as not well grounded under a direct, presumptive and 
any other analysis.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468.  The Board is unaware of the existence of 
additional evidence that might well ground the veteran's 
claims and trigger a duty to notify pursuant to 38 U.S.C.A. § 
5103(a).  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).


ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

